           Case 2:20-cv-01624-AC Document 3 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       JEREMY NICHOLSON-CHILTON,                         No. 2:20-cv-1624 AC P
12                        Plaintiff,
13            v.                                           ORDER
14       UNKNOWN,
15                        Defendant.
16

17           Plaintiff, a county inmate at Sacramento County Jail, has filed a document styled “Class

18   Action Lawsuit Settlement,” seeking relief from possible COVID-19 exposure in the county jail.

19   No other pleadings have been filed by the plaintiff. In order to commence an action, plaintiff

20   must file a complaint as required by Rule 3 of the Federal Rules of Civil Procedure, and plaintiff

21   must either pay the required filing fee or file an application requesting leave to proceed in forma

22   pauperis.1 See 28 U.S.C. §§ 1914(a), 1915(a). The court will not issue any orders granting or

23   denying relief until an action has been properly commenced. Therefore, plaintiff’s motion will be

24   denied without prejudice. Plaintiff will be provided the opportunity to file his complaint, and to

25   submit an application requesting leave to proceed in forma pauperis or to submit the appropriate

26   filing fee.

27
     1
       If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
28   but will be allowed to pay it in installments.
                                                         1
         Case 2:20-cv-01624-AC Document 3 Filed 08/18/20 Page 2 of 2

 1          The revised in forma pauperis application form includes a section that must be completed
 2   by a prison official, which must be accompanied by a certified copy of the prisoner’s jail trust
 3   account statement for the six-month period immediately preceding the filing of this action.
 4          In accordance with the above, IT IS HEREBY ORDERED that:
 5          1. Plaintiff’s August 13, 2020 “Class Action Lawsuit Settlement,” to the extent it seeks
 6   any relief or court action, is denied without prejudice;
 7          2. Plaintiff is granted thirty days from the date of service of this order to file a complaint
 8   that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil Procedure,
 9   and the Local Rules of Practice; the complaint must bear the docket number assigned this case;
10   plaintiff must file an original and two copies of the complaint. Plaintiff shall also submit, within
11   thirty days from the date of this order, the application to proceed in forma pauperis on the form
12   provided by the Clerk of Court, or the filing fee in the amount of $400.00.2 Plaintiff’s failure to
13   comply with this order will result in a recommendation that this matter be dismissed; and
14          3. The Clerk of the Court is directed to send plaintiff the court’s form for filing a civil
15   rights action, and the application to proceed in forma pauperis by a prisoner.
16   DATED: August 17, 2020
17

18

19

20

21

22

23

24

25

26
     2
27      The $400.00 is comprised of the $350.00 filing fee and a $50.00 administrative fee. If plaintiff
     is granted leave to proceed in forma pauperis, plaintiff is not required to pay the $50.00
28   administrative fee.
                                                       2
